Citation Nr: 0814889	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder to include lumbar strain and lumbosacral spine 
degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for a chronic lumbar spine disorder to 
include lumbar strain and lumbosacral spine degenerative disc 
disease and degenerative joint disease.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his January 2006 Appeal to the Board (VA Form 9), the 
veteran reported that he had been employed after service 
separation at the McAlester, Oklahoma, Naval Ammunition Depot 
from October 1971 to March 1974.  He indicated that he had 
been treated for back pain at the "naval base hospital" 
during his period of employment. The RO subsequently 
requested clinical documentation of the cited treatment from 
the National Personnel Record Center (NPRC).  In January 
2007, the NPRC indicated that it needed the "name of 
hospital." 

The veteran subsequently submitted a statement indicating 
that he received treatment at the Warren Clinic in Oklahoma 
and that records from that facility were not available.  It 
appears from a Supplemental Statement of the Case issued in 
July 2007 that the RO believed the Warren Clinic to be the 
same facility that he had reported receiving treatment at 
while working for the Naval Ammunition Depot.  As the veteran 
said those records were unavailable, the RO undertook no 
additional efforts to obtain them.

The Board has reviewed the veteran's statement, and believes 
that the veteran also specifically reported receiving 
treatment at the Naval Ammunition Depot, separate from the 
treatment he received at the Warren Clinic.  Although the RO 
did make one request for records directly from that facility, 
the response was inconclusive, and there is no indication 
that a search of the records of the McAlester, Oklahoma, 
Naval Ammunition Depot's medical facility was ever undertaken 
by the NPRC.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the NPRC and/or the 
appropriate service entity and request 
that a search be made of the records of 
the McAlester, Oklahoma, Naval Ammunition 
Depot medical facility, for any 
documentation pertaining to treatment of 
the veteran while working as a civilian 
employee during the period from October 
1971 to March 1974.  All material 
produced by the requested search should 
be incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims files.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after January 2006, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then readjudicate the issue of 
service connection for a chronic 
lumbosacral spine disorder to include 
lumbar strain and lumbosacral spine 
degenerative disc disease and 
degenerative joint disease.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

